Order entered September 29, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                  No. 05-20-00709-CR

                    WENDELL LAMONT PERVIS, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee

                On Appeal from the 283rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F94-41885-T

                                         ORDER

       Before the Court is the State’s September 23, 2020 motion for extension of

time to file its brief. We GRANT the motion and ORDER the State’s brief due on

October 26, 2020.

       On September 29, 2020, the Texarkana Court of Appeals emailed the

reporter’s record from the underlying appeal. We ORDER the reporter’s record

filed in as of the date of this order.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE